1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.



 6 IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 JOSHUA MARTINEZ,

 8          Plaintiff-Appellee,

 9 v.                                                                           NO. 29,662

10 CHERYL ORTIZ,

11          Defendant-Appellant.


12 APPEAL FROM THE DISTRICT COURT OF SANDOVAL COUNTY
13 George P. Eichwald, District Judge

14 Richard R. Marquez
15 Albuquerque, NM

16 for Appellee

17 Law Office of Steven P. Archibeque
18 Steven P. Archibeque
19 Albuquerque, NM

20 for Appellant

21                                 MEMORANDUM OPINION

22 WECHSLER, Judge.
1       Summary dismissal was proposed for the reasons stated in the notice of

2 proposed disposition. No memorandum opposing summary dismissal has been filed,

3 and the time for doing so has expired.

4       Dismissed.

5       IT IS SO ORDERED.



6                                              _______________________________
7                                              JAMES J. WECHSLER, Judge

8 WE CONCUR:




 9 _______________________________
10 JONATHAN B. SUTIN, Judge




11 _______________________________
12 CELIA FOY CASTILLO, Judge




                                           2